

116 S1910 IS: To rename the Homestead National Monument of America near Beatrice, Nebraska, as the Homestead National Historical Park.
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1910IN THE SENATE OF THE UNITED STATESJune 19, 2019Mr. Sasse (for himself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo rename the Homestead National Monument of America near Beatrice, Nebraska, as the Homestead
			 National Historical Park.
	
		1.Homestead National Historical Park
 (a)In generalThe first section of the Act of March 19, 1936 (49 Stat. 1184, chapter 157; 16 U.S.C. 450u) is amended by striking designated and all that follows through the end and inserting designated as the Homestead National Historical Park..
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the unit of the National Park System known as The Homestead National Monument of America shall be considered to be a reference to the Homestead National Historical Park.
 (c)EffectNothing in this Act or an amendment made by this Act authorizes a change in the management of the Homestead National Historical Park redesignated under subsection (a).